The plaintiff in error was convicted in the county court of Harmon county on a charge of being drunk in a public place and punishment fixed at a fine of $50.
The case was tried in April, 1925, and appeal was lodged in this court in June, 1925. No briefs have been filed in support of the appeal and no appearance for oral argument made. An examination of the record discloses that the offense was properly charged and that the evidence is sufficient to sustain the judgment and sentence. No fundamental error requiring a reversal is apparent.
The case is affirmed.